DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of U.S. Patent Application No. 16/608,269. Although the claims at issue are not identical, they are not patentably distinct from each other because combined Claims 1 and 2 of the current application cover Claim 1 of Application 16/608,269, and Claims 11 are the same.
	Examiner understands Applicant’s request to hold the Double Patenting Rejection in abeyance until agreement on the scope of allowable claims enables evaluation of the same, therefore Examiner will include the rejection until an agreement has been reached.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The amendments for Claim 7 do not have antecedent basis for blue and UV light.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner interprets Claim 7 to be a Markush group for blue and UV light, however a Markush Claim should be written as set out in MPEP 2117.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez Muela, et al. (US 2016/0332376).

	In reference to Claim 1, Ramirez Muela discloses production of a three-dimensional object (Abstract) using a layer-by-layer approach using a determined color ([0012]) preheating the selected build material ([0034]) to a strength necessary ([0034]) (at least a 40% of the energy is absorbed by the build material) using a controller ([0024]) with data for fusing the build material ([0024]-[0026]) with select build material being preheated ([0034]).

	In reference to Claim 4, Ramirez Muela discloses the system of Claim 1, as described above.
	Ramirez Muela discloses instructions for the build generated from object model data and carried out by a controller ([0026]-[0027]).

	In reference to Claim 9, Ramirez Muela discloses the system of Claim 1, as described above.
Ramirez Muela discloses a support structure in which the layer of material can be printed ([0037]).

In reference to Claim 10, Ramirez Muela discloses the system of Claim 1, as described above.
Ramirez Muela discloses a coalescing agent applied to the build material ([0014]-[0020]) (fusing agent) which are then heated, causing the build material to coalesce ([0015]) (fusing lamp).

In reference to Claim 16, Ramirez Muela discloses the system of Claim 1, as described above.
Ramirez Muela discloses preheating using a UV lamp ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez Muela, et al. (US 2016/0332376) as applied to Claim 1 above, and further in view of Baumann, et al. (US 2007/0238056).

	In reference to Claim 2, Ramirez Muela discloses the system of Claim 1, as described above.
	Ramirez Muela does not disclose the build material layer is formed from a material having a different color from the build material color, the apparatus further including: a color module, wherein the controller is to instruct the color module to eject a composition that dyes the build material layer having a different color from the build material color in the color of the build material layer color.
Baumann discloses a build layer of different colors ([0059], [0065]) with a controller determining the color ([0059], [0065]).
It would have been obvious to one of ordinary skill in the art to vary colors of Ramirez Muela like Baumann because different colors adjust the ability to absorb ([0059]).

In reference to Claim 3, modified Ramirez Muela discloses the system of Claim 2, as described above.
Ramirez Muela discloses printheads to distribute the build material ([0039]).

In reference to Claim 8, Ramirez Muela discloses the system of Claim 1, as described above.
Ramirez Muela does not disclose the build material layer color is one of a group including yellow or orange.
Baumann discloses using yellow or orange for the build material ([0059]).
It would have been obvious to one of ordinary skill in the art to vary colors of Ramirez Muela like Baumann because different colors adjust the ability to absorb ([0059]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez Muela, et al. (US 2016/0332376) as applied to Claim 1 above, and further in view of Zamorano, et al. (WO 2017/071760A1 but using US 2020/0079010 for citations).

In reference to Claim 5, Ramirez Muela discloses the system of Claim 1, as described above.
Ramirez Muela does not disclose the preheating source is a two-dimensional Light-Emitting Diode (LED) array including one or more LED lights to emit energy that spans substantially the full width and length of the build material layer and each individual LED light is controllable to emit energy to the one or more areas to be fused.
Zamorano discloses using an array of LED lamps as a heat source ([0014]).
It would have been obvious to one of ordinary skill in the art to use the LEDs of Zamorano to preheat the system of Ramirez Muela because the LED array is easily moved closer or farther to control how much heat is applied to the material ([0014]).

In reference to Claim 6, Ramirez Muela discloses the system of Claim 1, as described above.
Ramirez Muela does not disclose the preheating source is a one-dimensional Light-Emitting Diode (LED) array including one or more LED lights to emit energy that spans substantially the full width and length of the build material layer and each individual LED light is controllable to emit energy to the one or more areas to be fused.
Zamorano discloses using an array of LED lamps as a heat source ([0014]).
It would have been obvious to one of ordinary skill in the art to use the LEDs of Zamorano to preheat the system of Ramirez Muela because the LED array is easily moved closer or farther to control how much heat is applied to the material ([0014]).

Allowable Subject Matter
Claim 11 is objected to as being potentially subject to a Double Patenting Rejection, but would be allowable if, and when, the Double Patenting Rejection is handled.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/               Primary Examiner, Art Unit 1742